Citation Nr: 1106143	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama`


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a hip disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a hearing loss 
disability.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from September 1971 to June 
1975.  He also had 3 years, 10 months, and 10 days of prior 
active service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the RO.  

In November 2010, during the course of the appeal, the Veteran 
had a hearing at the RO before the undersigned.  In part, the 
Veteran raised contentions to the effect that service connection 
was warranted for multiple myeloma.  That claim has not been 
certified to the Board on appeal nor has it otherwise been 
developed for appellate purposes.  Therefore, the Board has no 
jurisdiction over that claim and it will not be considered below.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  
However, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The presence of a chronic, identifiable back disorder is not 
established.

2.  The presence of a chronic, identifiable hip disorder is not 
established.

3.  The presence of a chronic, identifiable right knee disorder 
is not established.

4.  The presence of a chronic, identifiable hearing loss 
disability is not established.

5.  The presence of chronic, identifiable hypertension is not 
established.


CONCLUSIONS OF LAW

1.  The claimed back disorder is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 
3.303 (2010).

2.  The claimed hip disorder is not the result of disease or 
injury incurred in or aggravated by service, nor is it the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 
3.303, 3.310 (2010).

3.  The claimed right knee disorder is not the result of disease 
or injury incurred in or aggravated by service, nor is it the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§ 3.159, 3.303, 3.310 (2010).

4.  The claimed hearing loss disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. § 3.159, 3.303, 3.385 (2010).

5.  The claimed hypertension is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a back disorder, a hip disorder, a right 
knee disorder, a hearing loss disability, and hypertension.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing 
the record, the Board finds that VA has met that duty.

In January 2007, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and set forth, generally, the 
criteria for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Thereafter, VA fulfilled its duty to assist him in obtaining 
identified and available evidence necessary to substantiate his 
claim.  VA obtained or ensured the presence of the Veteran's 
service treatment records and examinations, as well as the 
transcript of his November 2010 hearing before the undersigned.  

In developing the record, VA made multiple requests to the 
Veteran for evidence of his claimed disabilities in service; 
evidence of continuing symptomatology of each of those 
disabilities since service; and evidence of current disabilities 
of the back, hip, and right knee, as well as a hearing loss 
disability and hypertension.  Indeed, the RO sent the Veteran 
letters in that regard in January and April 2007.  Moreover, 


during his November 2010 hearing, the undersigned granted the 
Veteran's request to leave the record open for 60 days, so that 
he could submit additional evidence.  Despite VA's efforts, the 
Veteran did not respond with the requested information or 
evidence.  

VA's duty to assist the Veteran in the development of his claim 
requires VA to "make reasonable efforts to obtain relevant 
records (including private records) that the claimant adequately 
identifies to VA and authorizes VA to obtain."  38 U.S.C.A. 
§ 5103A(b)(1) (emphasis added); see Loving v. Nicholson, 19 Vet. 
App. 96, 102 (2005) (holding that VA's duty to assist includes 
making "reasonable efforts to obtain relevant records," as long 
as the claimant "adequately identifies" those records to VA and 
authorizes VA to obtain them.).  However, it is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's 
duty to assist is just what it states, a duty to assist, not a 
duty to prove a claim with the claimant only in a passive role.  
If a veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. Derwinski, 
1 Vet. App. 406 (1991).  

In the instant case, the Veteran has not adequately identified 
any outstanding records to VA or authorized VA to obtain them.  
Due to his lack of a response to VA requests for information 
and/or evidence, development of the record is frustrated.  Under 
such circumstances, further development would be tantamount to a 
fishing expedition to determine if there might be some 
unspecified information which could possibly support a claim.  
See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Such 
development would unnecessarily impose additional burdens upon 
the Board with no possibility of any benefit flowing to the 
Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, additional development of the record is not warranted.  
Accordingly, the Board will consider the claims in light of the 
evidence currently on file.



In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  There is no 
evidence of any VA error in notifying or assisting the Veteran 
that could result in prejudice to him or that could otherwise 
affect the essential fairness of the adjudication.  Accordingly, 
the Board will proceed to the merits of the appeal.

The Factual Background

During his June 1966 service entrance examination, the Veteran 
reported that he was in good health.  He responded in the 
negative, when asked if he then had, or had ever had, swollen or 
painful joints, a hearing loss, lameness, recurrent back pain, or 
a "trick" or locked knee.  He denied ever having worn hearing 
aids or a brace or back support.  

On examination, the Veteran's ears and eardrums were found to be 
normal, as were his lower extremities and spine.  There were no 
complaints or clinical findings of hypertension, and his blood 
pressure was 130/88.  Audiometric testing revealed the following 
puretone thresholds, in decibels, at the indicated Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
15(20)
LEFT
5 (20)
5 (15)
0 (10)
5 (15)
20 (25)

Speech audiometry was not performed.  (NOTE:  Prior to November 
1967, audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Those are the figures 
on the left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.)

Following the September 1966 service entrance examination, the 
examiner found that the Veteran was qualified for active duty and 
assigned a numerical designation of 1 under all six categories on 
the Veteran's physical profile or PULHES.  PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing and 
ear; the E for eyes; and the S stands for psychiatric.  The 
number 1 indicates that an individual possesses a high level of 
medical fitness and, consequently is medically fit for any 
military assignment.  Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  

In service in December 1967, audiometric testing revealed the 
following puretone thresholds, in decibels, at the indicated 
Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
10
LEFT
-5
-5
-5
5
15

Speech audiometry was not performed.  

In service in January 1969, audiometric testing revealed the 
following puretone thresholds, in decibels, at the indicated 
Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
10
0
0
10
10

Speech audiometry was not performed.  

In July 1970, the Veteran was treated for a three day history of 
abdominal pain and back pain.  There was no diagnosis of chronic, 
identifiable back pathology.

During his May 1971 service separation examination, the Veteran's 
ears and eardrums were found to be normal, as were his lower 
extremities and spine.  There were no complaints or clinical 
findings of hypertension, and his blood pressure was 118/70.  The 
Veteran's hearing acuity for the whispered and spoken voices was 
15/15, bilaterally.  Neither audiometric testing nor speech 
audiometry was performed.  Following the service separation 
examination, the examiner stated that the Veteran was qualified 
for release from active duty.  

During his September 1971 service entrance examination, the 
Veteran reported that he was in good health.  He responded in the 
negative, when asked if he then had, or had ever had, swollen or 
painful joints, a hearing loss, lameness, recurrent back pain, or 
a "trick" or locked knee.  He denied ever having worn hearing 
aids or a brace or back support.  

On examination, the Veteran's ears and eardrums were found to be 
normal, as were his lower extremities and spine.  There were no 
clinical findings of hypertension, and his blood pressure was 
124/60.  Audiometric testing revealed the following puretone 
thresholds, in decibels, at the indicated Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
15
15
LEFT
25
15
25
20
30

Speech audiometry was not performed.  Following the September 
1971 service entrance examination, the examiner found the Veteran 
qualified for enlistment in Navy aviation.  He assigned a 
numerical designation of 1 under all six categories on the 
Veteran's physical profile or PULHES.  

During his June 1975 service separation examination, the 
Veteran's ears and eardrums were found to be normal, as were his 
lower extremities and spine.  There were no clinical findings of 
hypertension, and his blood pressure was 116/82.  


Audiometric testing revealed the following puretone thresholds, 
in decibels, at the indicated Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
10
0
0
0
15

Speech audiometry was not performed.  

Following the June 1975 service separation examination, the 
examiner stated that the Veteran was qualified for release from 
active duty.  

During February 1978 examination, prior to his entry into the 
Navy Reserve, the Veteran, again, reported that he was in good 
health.  He responded in the negative, when asked if he then had, 
or had ever had, swollen or painful joints, a hearing loss, 
lameness, recurrent back pain, or a "trick" or locked knee.  He 
denied ever having worn hearing aids or a brace or back support.  

On examination, the Veteran's ears and eardrums were found to be 
normal, as were his lower extremities and spine.  There were no 
clinical findings of hypertension, and his blood pressure was 
144/76.  Audiometric testing revealed the following puretone 
thresholds, in decibels, at the indicated Hertz levels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
0
5
LEFT
10
5
5
5
25

Speech audiometry was not performed.  

Following the February 1978 service entrance examination, the 
examiner found the Veteran qualified for enlistment in the Navy 
Reserve.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report his that he has had back, hip, and right knee 
pain since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not qualified to render 
opinions which require medical expertise, such as the diagnosis 
of his symptoms or the cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, his opinion, without more, cannot be 
considered competent evidence of service connection.  38 C.F.R. 
§ 3.159(a).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  

Analysis

The Back, Hip, and Right Knee

During his hearing before the undersigned, the Veteran testified 
that he developed back, hip, and right knee pain in service, 
primarily as a result of the physical rigors associated with his 
duties as an aircraft mechanic.  He also stated that his hip and 
right knee disabilities were the result of an altered gait caused 
by his back disorder.  Therefore, he maintained that service 
connection was warranted on a direct or, in the case of his hip 
and right knee disorders, secondary basis.  However, after 
carefully considering those claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, with respect to those issues, the appeal will be 
denied.  

In addition to the foregoing applicable law and regulations, 
service connection may be granted when the evidence shows that a 
particular disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).  

In this case, the Veteran's service treatment records and 
examinations are negative for any complaints or clinical findings 
of a hip or right knee disorder of any kind.  Moreover, he has 
submitted no evidence of any current, identifiable pathology 
involving either of those areas.  

The Veteran's service treatment records do show that he was 
treated on one occasion in service for a 3 day history of back 
pain.  However, there was no competent evidence of any chronic, 
identifiable back disability associated with those complaints.  
In this regard, the Veteran has not submitted any evidence of 
current identifiable back pathology.  

Absent competent evidence of a chronic, identifiable back, hip, 
or right knee disorder in or after service, the Veteran does not 
meet the criteria for service connection.  Accordingly, 
entitlement to service connection for a back, hip, or right knee 
disability is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the 
Veteran's contentions that he has hip and right knee disorders, 
as a result of an antalgic gait caused by his back disorder.  
Therefore, he maintains that service connection for his hip and 
right knee disorders are warranted on a secondary basis.  
However, because service connection has not been established for 
his back disorder, any question of secondary service connection 
is, effectively, moot.  

The Hearing Loss Disability

The Veteran contends that he has a bilateral hearing loss 
disability, primarily as a result of noise exposure associated 
with his duties in service as an aircraft mechanic.  Therefore, 
he maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal with respect to that issue will, also, be 
denied.  

For the purposes of applying the law and regulations administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  A review of the 
record, however, is negative for any findings that he meets these 
criteria, either in or after service.  Indeed, there is no 
competent evidence on file that he has a hearing loss disability 
within the meaning of the law and regulations pertaining to 
service connection.  

Absent evidence of a hearing loss disability in service or the 
presence of a current disability, the Veteran does not meet the 
criteria for service connection.  Accordingly, entitlement to 
service connection for a hearing loss disability is not 
warranted, and the appeal is denied.  

Hypertension

Finally, the Veteran seeks entitlement to service connection for 
hypertension.  

For certain disabilities, such as hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

During his hearing before the undersigned, the Veteran testified 
that shortly after his release from active duty, he was treated 
for hypertension by a private health care provider.  He further 
testified that he had been treated for hypertension since that 
time.  Therefore, he maintained that service connection was 
warranted on a presumptive basis.  However, after carefully 
considering the claim in light of the record and the applicable 
law, the Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal with 
respect to that issue will, also, be denied.  

A review of the evidence is negative for any complaints or 
clinical findings of hypertension in service.  In addition, there 
is no competent evidence that he currently suffers from that 
disorder.  Absent such evidence, the Veteran does not meet the 
criteria for service connection on a direct or presumptive basis.  
Accordingly, entitlement to service connection for hypertension 
is not warranted, and the appeal is denied.  

Additional Considerations

In arriving at the foregoing decisions, the Board has considered 
the doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim. In this case, the 
preponderance of the evidence is against the Veteran's claims. 
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 




ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a hip disorder is denied.

Entitlement to service connection for a right knee disorder is 
denied.

Entitlement to service connection for a hearing loss disability 
is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


